Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC Investor World Selection Funds Aggressive Strategy Fund Balanced Strategy Fund Moderate Strategy Fund Conservative Strategy Fund (the Funds) Supplement Dated June 18, 2010 to the Prospectus dated January 19, 2010, as supplemented to date The second and third paragraphs of each Funds Principle Investment Strategies are deleted and replaced with the following: The Adviser uses an active or tactical asset allocation strategy. This means that the Adviser may change the Funds target asset allocation periodically, and from time to time, in the Advisers discretion.
